DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 20 are rejected under 35 U.S.C. 101 because claim 19 is explicitly directed to a computer program per se with no embodying medium.  Since a computer program does not fall within the statutory categories of 35. U.S.C. 101 (i.e. process, machine, manufacture or composition of matter), the claim is ineligible.  Claim 20 is rejected based on its dependencies.  Correction is required. 

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 20 recites the limitation of "computer-readable medium". The claims are directed toward an article of manufacture and normally would be statutory.  However, the specification does not define or exemplify computer readable media.   Thus, under the broadest reasonable interpretation, the claim is directed toward non-statutory type computer-readable storage media such as transitory signals and propagating waves.  Applicant is advised to amend the respective claims to exclude such transitory embodiments by adding “non-transitory” to the computer-readable medium which would render the claim statutory (see also rejection of base independent claim 19 above).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8, 11-14, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (U.S. Patent No. 7,961,117).

	Regarding claim 1: 
	Zimmerman teaches: a head-mounted display system (Fig. 1: 100, head-up display (HUD) system in combination with Fig. 2A and C3, second full paragraph, the system can include an image projection unit with a relay lens assembly mounted on a user’s head; see also C5, last partial paragraph – head mounted displays are taught) (*see also discussion below), comprising: 
	a display for displaying an image to an eye of a user (e.g. C3, second full paragraph and/or C5, last partial paragraph, display component of the head mounted display); 
	a lens, interposed between the eye of the user and the display, through which the user views the display (see above mapping, C3, second full paragraph, relay lens); 
	a sensor system configured to detect an eye relief and to output an eye relief signal indicative of the eye relief (e.g. C5, last partial paragraph to C6, a sensors to determine a viewer’s eye position, in combination with Figs. 4A-4B,ehye position includes eye relief); and 
	at least one processor configured to receive the eye relief signal and to modify an output of the display in response to the eye relief signal (C5, last partial para. to C6, eye relief signal sent to processor to modify display output in response. See also Fig. 7 and related description in C8.  Zimmerman further teaches providing variable FOV image data, whereby image FOV correlated to eye position (i.e. eye relief).  See also claim 1).
	It would have been obvious for one of ordinary skill in the art to have further modified the applied reference, in view of same, to have obtained the above, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).   That is, to modify Zimmerman, in view of itself, such to include the functionality of the above head-mounted display system in a head mounted display, both of which are taught by Zimmerman. Such a modification is taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill. 
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.
	

	Regarding claim 2:
	Zimmerman further teaches: the head-mounted display system of claim 1, wherein the output of the display is modified in a portion of the display (claim 1, image data is modified in at least one area).
	It would have been obvious for one of ordinary skill in the art to have further modified Zimmerman, in view of itself, to have obtained the above.  The motivation would be to accommodate image processing for user position. 


	Regarding claim 3:
	Zimmerman further teaches: the head-mounted display system of claim 2, wherein the size of the portion of the display is dependent on the eye relief signal (e.g. claim 3 and Fig. 7 with related description).
	It would have been obvious for one of ordinary skill in the art to have further modified Zimmerman, in view of itself, to have obtained the above.  The motivation would be to optimize image processing for user position. 


	Regarding claim 4:
	Zimmerman further teaches: the head-mounted display system of claim 1, wherein the output of the display is modified by at least one of: varying a total area rendered on the display; and varying a rendering quality of the display (see e.g. claim 1, which teaches increasing of decreasing at least one area rendered. This teaches/suggests varying a total area). 
	It would have been obvious for one of ordinary skill in the art to have further modified Zimmerman, in view of itself, to have obtained the above.  The motivation would be to optimize image processing for user position. 


	Regarding claim 8:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied reference, in view of same, to have obtained : the head-mounted display system of claim 1, wherein the eye relief signal includes a component indicative of a Z-distance from a gaze origin or a component indicative of a Z-distance from an entrance pupil of the eye, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Zimmerman teaches/illustrates an eye relief signal that corresponds to a Z-distance from a gaze origin (see Figs. 4A-B).  Modifying Zimmerman, in view of itself, such to include that which is illustrated by Zimmerman, as part of the data associated with eye position (see Fig. 7 and C7-8), is all taught and suggested by Zimmerman, and would have been obvious and predictable to one of ordinary skill.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 11: see also claim 1. 
	Zimmerman teaches: a method of improving performance of a head-mounted display system (e.g. Fig. 7 and claim 17), the method comprising: 
	The steps of the method of claim 11 correspond to the functions performed by the system and system components of claim 1. Thus, the same rationale for rejection applies.  Modifying Zimmerman, in view of itself, such that the system of Zimmerman is operable to perform methods, as mapped above and in claim 1, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.
	

	Regarding claim 12:  see claim 2. 
	These claims are similar; the same rationale for rejection applies. 

	Regarding claim 13:  see claim 3. 
	These claims are similar; the same rationale for rejection applies. 

	Regarding claim 14:  see claim 4. 
	These claims are similar; the same rationale for rejection applies. 

	Regarding claim 18:  see claim 8. 
	These claims are similar; the same rationale for rejection applies. 


	Regarding claim 19: see also claim 1. 
	Zimmerman teaches: a computer program having instructions that, when executed by at least one processor, cause the at least one processor to perform a method of improving performance of a head-mounted display system (see e.g. C4, L14 to end of column and claim 9).
	The method of claim 19 corresponds to the functions performed by the system of claim 1.  Thus, the same rationale for rejection applies. Modifying Zimmerman, in view of itself, such that the system of Zimmerman is operable to execute software instructions, as mapped above and in claim 1, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 20:
	Zimmerman further teaches: a computer-readable medium having stored thereon a computer program according to claim 19 (see e.g. C4, L14 to end of column and claim 9).
	It would have been obvious for one of ordinary skill in the art to have further modified Zimmerman, in view of itself, to have obtained the above.  The motivation would be to take advantage of known compute architecture to perform tasks.  



Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Hughes (U.S. Patent Application Publication No. 2019/0377191 A1). 

	Regarding claim 5:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the head-mounted display system of claim 1, wherein the sensor system comprises an eye tracking system for tracking a gaze direction of the user, the eye tracking system outputting an eye tracking signal to the at least one processor, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Zimmerman teaches that data associated with eye position (i.e. eye position data, motion tracking data), can be sent to processor for image processing (e.g. C5, last para to C6, and C7-8, Fig. 7 and claim 3).  This teaches/suggests eye tracking system for tracking gaze.  Nevertheless, in the interest of compact prosecution, see also the reference of Hughes, which teaches a sensor/eye tracking system that includes gaze detection (e.g. claims 3 and 19 and paras. 60-68). 
	Modifying Zimmerman, such to include an eye tracking system for tracking gaze, per both references, and outputting the signal to a processor, per Zimmerman,  is all taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


Regarding claim 6:
	Zimmerman and/or Hughes further teach: the head-mounted display system of claim 5, wherein the at least one processor is configured to further modify the output of the display in response to the eye tracking signal (Zimmerman, mapping to claim 5, the instant reference teaches modifying display output based on eye position data) (Hughes, claim 4, generate a foveated image/modifying output of display, in response to eye tracking signal). 
	It would have been obvious for one of ordinary skill in the art to have further modified Zimmerman, in view of itself, to have obtained the above.  The motivation would be to optimize image processing for user movement and/or position. 


	Regarding claim 7:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the head-mounted display system of claim 5, wherein the at least one processor is configured to process together the eye tracking signal and the eye relief signal to produce a signal indicative of an area of the display visible to the user, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Zimmerman teaches processing “data associated with eye position” in terms of adjusting the image accordingly (see mapping to claim 1, and C7-8 and Fig. 7).  Likewise, Hughes teaches using eye tracking to modify display properties (mapping to claim 5 above).  Modifying the applied references, in view of same, such to include both eye relief (Zimmerman) and eye tracking (both refs) to product display signals (both refs), is all taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.

	
	Regarding claim 15:  see claim 5. 
	These claims are similar; the same rationale for rejection applies. 

	Regarding claim 16:  see claim 6. 
	These claims are similar; the same rationale for rejection applies. 

	Regarding claim 17:  see claim 7. 
	These claims are similar; the same rationale for rejection applies. 

	


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman in view of Laffont (U.S. Patent Application Pub. No. 2020/0051320 A1). 

	Regarding claim 9:
	The applied reference to claim 1 does not proactive teach claim 9.  Consider the following. 
	In analogous art, Laffont teaches: the head-mounted display system of claim 1, wherein the at least one processor includes a graphics processing unit, GPU, configured to render images for display on the at least one display (see e.g. Fig. 1B and related description, a GPU for rendering images). 
	It would have been obvious for one of ordinary skill in the art to have combined and modified Zimmerman, in view of Laffont, to have obtained the above.  The motivation would be to optimize image processing using known architecture.  


	Regarding claim 10:
	Laffont further teaches: the head-mounted display system of claim 9, wherein the at least one processor includes a central processing unit, CPU, configured to provide rendering instructions to the GPU (Fig. 1B, the CPU provides rendering instructions to GPU). 
	It would have been obvious for one of ordinary skill in the art to have further modified Zimmerman, in view of Laffont, to have obtained the above.  The motivation would be to optimize image processing using known architecture.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references on the PTO-892 are relevant to optical systems, augmented/mixed/virtual reality and/or image processing therein. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613